SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KNIGHT TRANSPORTATION, INC. (Exact name of Registrant as specified in its charter) Arizona 86-0649974 (State) (I.R.S.Employer Identification No.) 5601 W.Buckeye Rd. Phoenix, Arizona (Zip Code) (Address of Principal Executive Offices) 2 (Full title of the plan) With copy to: Kevin P.Knight James E.Brophy, III, Esq. Chief Executive Officer Ryley Carlock & Applewhite Knight Transportation, Inc. Suite 1200 5601 West Buckeye Road One North Central Avenue Phoenix, Arizona 85043 Phoenix, Arizona 85004 (602) 269-2000 (602) 258-7701 (Name, address and telephone number of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer x Accelerated filer o Non-Accelerated filer o
